Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl B. Wischhusen on Feb 8th 2021.

The application has been amended as follows: 
	1. (Currently Amended). A method for transmission of electrical energy comprising: transmitting electrical energy from the source of electrical energy to the receiver of electrical energy using a frequency converter for converting electrical current from the source of electrical energy to elevated-frequency electrical current, transmitting and receiving resonant Tesla transformers, the low-potential terminals of the windings of said Tesla transformer being grounded, and an electrical energy transmission line, wherein the transmission line is included between the stationary or movable points of the resonant windings of the transmitting and receiving Tesla transformer, the output resistance in which corresponds to the input or output resistance of the transmission line, the frequency converter is connected to the transmitting Tesla transformer via an electrical capacitor using a coupling winding magnetically-inductively coupled to the winding of the transmitting Tesla transformer, the Tesla transformer via  an  electrical  capacitor  using  a  coupling  winding  magnetically-inductively  coupled  to  the winding of the receiving Tesla transformer, and said method further comprises: excitating, by means of electrical energy from the source of electrical energy, in the winding of the transmitting Tesla transformer, resonant oscillations with the provision of excitation of electrical current in the transmission line, transmitting the energy via the transmission line to the winding of the receiving Tesla transformer with excitation therein of resonant oscillations,  to transmit energy from the receiving Tesla transformer to the receiver of electrical energy. 
	2. (Original). The method for transmission of electrical energy according to Claim 1, wherein the energy is transmitted to the receiver of electrical energy further via a current inverter converting the energy of elevated-frequency current into the energy of electrical current suitable for supplying the load.
	3. (Currently Amended). The method for transmission of electrical energy according to Claim 1,   wherein   the   high-potential   terminals   of   the   windings   of   the   transmitting   and   receiving Tesla transformer are connected to solitary capacitors.
	4. (Original). The method for transmission of electrical energy according to Claim 3, wherein the solitary capacitors are made in the form of current-conducting spheres or toroids.
	5. (Original). The method for transmission of electrical energy according to Claim 1, wherein the transmission line is a single-wire transmission line.
	6. (Currently Amended). A method for transmission of electrical energy comprising: transmitting electrical energy from the source of electrical energy to the receiver of electrical energy using a frequency converter for converting electrical current from the source of electrical energy to elevated-frequency electrical current, transmitting and receiving resonant Tesla transformers, the resonant Tesla transformers  comprising resonant step-up windings having single-layer quarter-wave segments of lines on  cylindrical formers and an electrical energy transmission line, wherein the transmission line is included between the stationary or Tesla transformer, the output resistance in which corresponds to the input or output resistance of the transmission line, the  frequency  converter  is  included  between  the  low-potential  terminal  of  the  resonant winding of the transmitting Tesla transformer and the grounding connection, the  receiver  of  electrical  energy  is  included  between  the  low-potential  terminal  of  the resonant winding of the receiving Tesla transformer and the grounding connection, and said method further comprises: excitating, by means of electrical energy from the source of electrical energy, in the winding of the transmitting Tesla transformer, resonant oscillations with the provision of excitation of electrical current in the transmission line, and transmitting the energy via the transmission line to the winding of the receiving Tesla transformer with excitation therein of resonant oscillations, t o transmit energy from the receiving Tesla transformer to the receiver of electrical energy.
	7.(Currently Amended). The method for transmission of electrical energy according to Claim 6, wherein the receiver of electrical energy is connected to the low-potential terminal of the resonant winding of the receiving Tesla transformer via a current inverter converting the energy of elevated-frequency current into the energy of electrical current suitable for supplying the load.
	8.(Currently Amended). The method for transmission of electrical energy according to Claim 6, wherein the high-potential terminals of the resonant windings of the transmitting and receiving Tesla transformer are connected to solitary capacitors.
	9. (Original). The method for transmission of electrical energy according to Claim 8, wherein the solitary capacitors are made in the form of current-conducting spheres or toroids.
	10. (Original). The method for transmission of electrical energy according to Claim 6, wherein the transmission line is a single-wire transmission line.
	11. (Currently Amended). A method for transmission of electrical energy comprising: transmitting electrical energy from the source of electrical energy to the receiver  the resonant Tesla transformers  comprising resonant step-up windings having single-layer quarter-wave segments of lines on  cylindrical formers, and two electrical energy transmission lines, wherein the both transmission lines are included between the stationary or movable points of the resonant windings of the transmitting and receiving Tesla transformer, the output resistance in which corresponds to the input or output resistance of the transmission line, the frequency converter is connected to the transmitting Tesla transformer via electrical capacitors using a coupling winding magnetically-inductively coupled to the winding of the transmitting Tesla transformer, the receiver of electrical energy is connected to the receiving Tesla transformer via electrical capacitors using a coupling winding magnetically-inductively coupled to the half- wave winding of the receiving Tesla transformer, and said method further comprises: excitating , by means of electrical energy from the source of electrical energy, in the winding of the transmitting Tesla transformer, resonant oscillations with the provision of excitation of electrical current in the transmission lines, transmitting the energy via the transmission lines to the winding of the receiving Tesla transformer with excitation therein of resonant oscillations, to transmit energy from the receiving Tesla transformer to the receiver of electrical energy.
	12. (Original). The method for transmission of electrical energy according to Claim 11, wherein the transmission lines are single-wire transmission lines.
	13. (Original). The method for transmission of electrical energy according to Claim 12, wherein the single-wire transmission lines are made separately from each other.
	14. (Original). The method for transmission of electrical energy according to Claim 12, wherein the single-wire transmission lines are made integral with each other in the form 
	15. (Original). The method for transmission of electrical energy according to Claim 11, wherein the middles of the windings of the transmitting and receiving Tesla transformers are grounded.
	16. (Original). The method for transmission of electrical energy according to Claim 11, wherein the energy is transmitted to the receiver of electrical energy further via a current inverter converting the energy of elevated-frequency current into the energy of electrical current suitable for supplying the load.

Tesla transformer are connected to solitary capacitors.
	18. (Original). The method for transmission of electrical energy according to Claim 17, wherein the solitary capacitors are made in the form of current-conducting spheres or toroids.
	19. (Currently Amended). A method for transmission of electrical energy comprising: transmitting electrical energy from the source of electrical energy to the receiver of electrical energy using a frequency converter for converting electrical current from the source of electrical energy to elevated-frequency electrical current, transmitting and receiving resonant Tesla transformers, the resonant Tesla transformers  comprising resonant step-up windings having single-layer quarter-wave segments of lines on  cylindrical formers, and two electrical energy transmission lines, wherein the both transmission lines are included between the stationary or movable points of the resonant windings of the transmitting and receiving Tesla transformer, the output resistance in which corresponds to the input or output resistance of the transmission line, the frequency converter is connected to the transmitting Tesla transformer by way of including the electrical output of the frequency converter in series with the conductor in the resonant winding of the transmitting Tesla transformer, the receiver of electrical energy is connected to the receiving Tesla transformer by way of including the electrical input of the receiver in series with the conductor in the resonant winding of the receiving Tesla transformer; and Tesla transformer, resonant oscillations with the provision of excitation of electrical current in the transmission lines, transmitting the energy via the transmission lines to the winding of the receiving Tesla transformer with excitation therein of resonant oscillations, to transmit energy from the receiving Tesla transformer to the receiver of electrical energy.
	20. (Original). The method for transmission of electrical energy according to Claim 19, wherein the energy is transmitted to the receiver of electrical energy further via a current inverter converting the energy of elevated-frequency current into the energy of electrical current suitable for supplying the load.
	21. (Original). The method for transmission of electrical energy according to Claim 19, wherein the transmission lines are single-wire transmission lines.
	22. (Original). The method for transmission of electrical energy according to Claim 19, wherein the single-wire transmission lines are made separately from each other.
	23. (Original). The method for transmission of electrical energy according to Claim 19, wherein the single-wire transmission lines are made integral with each other in the form of isolated twisted pair with the required level of electric strength between the transmission lines and between the transmission lines and ground.
	24.(Currently Amended). The method for transmission of electrical energy according to Claim 19,   wherein   the   high-potential   terminals   of   the   windings   of   Tesla transformer are connected to solitary capacitors.
	25.(Original). The method for transmission of electrical energy according to Claim 24, wherein the solitary capacitors are made in the form of current-conducting spheres or toroids.
	26. (Currently Amended). An apparatus for transmission of electrical energy comprising: a source and a receiver of electrical energy, a frequency converter for converting electrical current from the source of electrical energy to elevated-frequency electrical current,  transmitting and receiving resonant Tesla transformers, the resonant Tesla transformers  comprising resonant step-up windings having single-layer quarter-wave segments of lines on ccylindrical formers, the low-potential terminals of the windings of said  transformers being grounded, and an electrical energy transmission line, wherein Tesla transformer the transmission line is included between the stationary or movable points of the resonant windings of the transmitting and receiving Tesla transformer, the output resistance in which corresponds to the input or output resistance of the transmission line, the frequency converter is connected to the transmitting Tesla transformer via an electrical capacitor using a coupling winding magnetically-inductively coupled to the winding of the transmitting Tesla transformer, the receiver of electrical energy is connected to the receiving Tesla transformer via  an  electrical  capacitor  using  a  coupling  winding  magnetically-inductively  coupled  to  the winding of the receiving Tesla transformer, the source of electrical energy provides the possibility of excitation, by means of electrical energy, in the winding of the transmitting Tesla transformer, of resonant oscillations with excitation of electrical current in the transmission line, and the transmission line provides the possibility of transmission of energy through same to the winding of the receiving Tesla transformer with excitation therein of resonant oscillations,  to transmit energy from the receiving Tesla transformer to the receiver of electrical energy. 
	27. (Original). The apparatus for transmission of electrical energy according to Claim 26, further comprising a current inverter through which energy is further transmitted to the receiver of electrical energy and which converts the energy of elevated-frequency current into the energy of electrical current suitable for supplying the load. 
	28. (Currently Amended). The  apparatus  for  transmission  of  electrical  energy  according  to Claim  26,  wherein  the  high-potential  terminals  of  the  windings  of  the  transmitting  and  receiving Tesla transformer are connected to solitary capacitors.	
	29.(Original). The apparatus for transmission of electrical energy according to Claim 28, wherein the solitary capacitors are made in the form of current-conducting spheres or toroids.
	30.(Original). The apparatus for transmission of electrical energy according to Claim 26, wherein the transmission line is a single-wire transmission line.
	31. (Currently Amended). An apparatus for transmission of electrical energy comprising: a source and a receiver of electrical energy, a frequency converter for converting electrical current from the source of electrical energy to elevated-frequency  the resonant Tesla transformers  comprising resonant step-up windings having single-layer quarter-wave segments of lines on  cylindrical formers, and an electrical energy transmission line, wherein the transmission line is included between the stationary or movable points of the resonant windings of the transmitting and receiving Tesla transformer, the output resistance in which corresponds to the input or output resistance of the transmission line, the  frequency  converter  is  included  between  the  low-potential  terminal  of  the  resonant winding of the transmitting Tesla transformer and the grounding connection, the  receiver  of  electrical  energy  is  included  between  the  low-potential  terminal  of  the resonant winding of the receiving Tesla transformer and the grounding connection, the source of electrical energy provides the possibility of excitation, by means of electrical energy, in the winding of the transmitting Tesla transformer, of resonant oscillations with excitation  of  electrical  current  in  the  transmission  line,  and  the  transmission  line  provides  the possibility of transmission of energy through same to the winding of the receiving Tesla transformer with excitation therein of resonant oscillations,  to transmit energy from the receiving Tesla transformer to the receiver of electrical energy.
	32.(Original).  The  apparatus  for  transmission  of  electrical  energy  according  to  Claim  31, wherein the receiver of electrical energy is connected to the low-potential terminal of the resonant winding of the receiving Tesla transformer via a current inverter converting the energy of elevated-frequency current into the energy of electrical current suitable for supplying the load.
Tesla transformer are connected to solitary capacitors.
	34.(Original). The apparatus for transmission of electrical energy according to Claim 33, wherein the solitary capacitors are made in the form of current-conducting spheres or toroids raised above the ground.
	35.(Original). The apparatus for transmission of electrical energy according to Claim 31, wherein the transmission line is a single-wire electrical energy transmission line.
	36. (Currently Amended). An apparatus for transmission of electrical energy comprising: a source and a receiver of electrical energy, a frequency converter for converting electrical current from the source of electrical energy to elevated-frequency electrical current, transmitting and receiving resonant Tesla transformers, the resonant Tesla transformers  comprising resonant step-up windings having single-layer quarter-wave segments of lines on  cylindrical formers, and two electrical energy transmission lines, wherein the both transmission lines are included between the stationary or movable points of the resonant windings of the transmitting and receiving  Tesla transformer, the output resistance in which corresponds to the input or output resistance of the transmission line, the frequency converter is connected to the transmitting Tesla transformer  via electrical  capacitors  using  a  winding  magnetically-inductively  coupled  to  the  winding  of  the transmitting Tesla transformer, the receiver of electrical energy is connected to the receiving Tesla transformer via electrical capacitors using a coupling winding magnetically-inductively coupled to the half- wave winding of the receiving Tesla transformer, the source of electrical energy provides the possibility of excitation, by means of electrical energy, in the winding of the transmitting Tesla transformer, of resonant oscillations with excitation of electrical current in the transmission lines, and the transmission lines provides the   possibility  of   transmission   of  energy  through   same   to   the   winding   of  the  receiving Tesla transformer with excitation therein of resonant oscillations, to transmit energy from the receiving Tesla transformer to the receiver of electrical energy. 
	37. (Original). The apparatus for transmission of electrical energy according to Claim 36, wherein the transmission lines are single-wire transmission lines.
	38. (Original). The apparatus for transmission of electrical energy according to Claim 37, wherein the single-wire transmission lines are made separately from each other. 
	39. (Original). The apparatus for transmission of electrical energy according to Claim 37, wherein the single-wire transmission lines are made integral with each other in the form of isolated twisted pair with the required level of electric strength between the transmission lines and between the transmission lines and ground. 

41. (Original). The apparatus for transmission of electrical energy according to Claim 36, further comprising a current inverter through which energy is further transmitted to the receiver of electrical energy and which converts the energy of elevated-frequency current into the energy of electrical current suitable for supplying the load.
42. (Currently Amended). The apparatus for transmission of electrical energy according to Claim  36,  wherein  the  high-potential  terminals  of  the  windings  of  the  transmitting  and  receiving Tesla transformer are connected to solitary capacitors.
43. (Original). The apparatus for transmission of electrical energy according to Claim 42, wherein the solitary capacitors are made in the form of current-conducting spheres or toroids.
44.(Currently Amended) (Currently Amended). An apparatus for transmission of electrical energy comprising: a source and a receiver of electrical energy, a frequency converter for converting electrical current from the source of electrical energy to elevated-frequency electrical current, transmitting and receiving resonant Tesla transformers, the resonant Tesla transformers comprising resonant step-up windings having single-layer quarter-wave segments of lines on  cylindrical formers, and two electrical energy transmission lines, wherein the both transmission lines are included between the stationary or movable points of the resonant windings of the transmitting Tesla transformer, the output resistance in which corresponds to the input or output resistance of the transmission line, the frequency converter is connected to the Tesla transformer by way of including the electrical output of the frequency converter in series with the conductor in the resonant winding of the transmitting Tesla transformer, the receiver of electrical energy is connected to the receiving Tesla transformer by way of including the electrical input of the receiver in series with the conductor in the resonant winding of the receiving Tesla transformer, the source of electrical energy provides the possibility of excitation, by means of electrical  energy,  in  the  winding  of  the  transmitting  Tesla transformer,  of  resonant oscillations with excitation of electrical current in the transmission lines, and the transmission lines provides the possibility of transmission of energy through same to the winding of the receiving Tesla transformer with excitation therein of resonant oscillations,  to transmit energy from the receiving Tesla transformer to the receiver of electrical energy.
45. (Original). The apparatus for transmission of electrical energy according to Claim 44, further comprising a current inverter through which energy is further transmitted to the receiver of electrical energy and which converts the energy of elevated-frequency current into the energy of electrical current suitable for supplying the load.
46. (Original) The apparatus for transmission of electrical energy according to Claim 44, wherein the transmission lines are single-wire transmission lines.

48. (Original) The apparatus for transmission of electrical energy according to Claim 46, wherein the single-wire transmission lines are made integral with each other in the form of isolated twisted pair with the required level of electric strength between the transmission lines and between the transmission lines and ground.
49. (Currently Amended) The apparatus for transmission of electrical energy according to Claim  44,  wherein  the  high-potential  terminals  of  the  windings  of  the  transmitting  and  receiving Tesla transformer are connected to solitary capacitors. 
50. (Original) The apparatus for transmission of electrical energy according to Claim 49, wherein the solitary capacitors are made in the form of current-conducting spheres or toroids.



Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The combination of claimed structure and function is not found nor suggested by the prior art of record. 
	Regarding claim 26 Katargin (U.S. 2012/0086413 ) considered the nearest prior art teaches an apparatus for transmission of electrical energy (see Fig. 3)  comprising: a source (see left side Fig. 3) and a receiver of electrical energy (see right 
	However, Katargin does not disclose the resonant Tesla transformers  comprising resonant step-up windings having single-layer quarter-wave segments of lines on cylindrical formers, the low-potential terminals of the windings of said  transformers being grounded, and an electrical energy transmission line, wherein Tesla transformer the transmission line is included between the stationary or movable points of the resonant windings of the transmitting and receiving Tesla transformer, the output resistance in which corresponds to the input or output resistance of the transmission line, the frequency converter is connected to the transmitting Tesla transformer via an electrical capacitor using a coupling winding magnetically-inductively coupled to the winding of the transmitting Tesla transformer, the receiver of electrical energy is connected to the receiving Tesla transformer via  an  electrical  capacitor  using  a  coupling  winding  magnetically-inductively  coupled  to  the winding of the receiving Tesla transformer of resonant oscillations with excitation of electrical current in the transmission line, and the transmission line provides the possibility of transmission of energy through same to the winding of the receiving Tesla transformer with excitation therein of resonant oscillations, to transmit energy from the receiving Tesla transformer to the receiver of electrical energy. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             February 13, 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836